Citation Nr: 0716192	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-11 120	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUES

1.  Entitlement to an increased rating for service-connected 
prostatitis, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently rated as non-compensably (zero 
percent) disabling.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1956 to 
March 1959, and from June 1959 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a May 2005 report of contact with the RO, it was noted 
that the veteran desired to cancel a hearing scheduled before 
a member of the Board.  See 38 C.F.R. § 20.702(e) (2006).  


FINDINGS OF FACT

1.  The veteran's prostatitis is evidenced normal urine flow, 
a somewhat enlarged prostate that is symmetrical and without 
nodularity.  

2.  The veteran's service-connected hemorrhoids have not been 
complained of or treated in the recent past.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
prostatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 7527 
(2006).

2.  The criteria for an increased rating for the veteran's 
hemorrhoids have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran identify any additional records that would support 
his claim so that the RO could obtain them on his behalf.  
The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

The veteran was originally service connected for chronic 
symptomatic prostatitis, rated as 20 percent disabling, and 
for internal and external hemorrhoids, rated as non-
compensably (zero percent) disabling, in a rating decision 
dated in October 1965.  He claims that both disabilities have 
increased in severity, and seeks increased ratings for both.

A VA urology treatment note dated in September 2001 noted 
that the veteran was being seen for follow-up for chronic 
prostatitis.  The veteran complained of testicular and groin 
pain, and was noted to have been treated with Levaquin for 
three months, which had helped.  The veteran reported 
nocturia six to seven times per night, and urinating hourly.  
There was no report of blood in urine, no retention, and no 
incontinence.  

Another follow-up urology note, dated in December 2002, 
characterized the veteran's prostatitis as recurrent.  Also 
noted was that a newly prescribed medication, terazosin, 
helped his urgency and frequency, and had decreased the 
number of times he awakened for urination during the night.  
The veteran refused a digital rectal examination.  

Another follow-up the next month, in January 2003, reported 
continued improvement of pain and voiding symptoms with a 
combination of the two medications.  A rectal examination 
revealed no superficial dilated veins, and no superficial 
erythema or irritation.  Prostate size was reported as one-
plus, and was symmetric and boggy, with slight swelling, and 
tenderness on palpation.  

At an examination in June 2003, the veteran reported that he 
constantly had a prostate infection.  He also reported 
painful and frequent urination.  He reported urinating one to 
two times per hour during the day, and five to eight times at 
night.  There was urgency and some hesitancy.  He denied 
recent hematuria, however.  On examination, there were no 
visible hemorrhoids.  The veteran was reported as resistant 
to examination, making it difficult for the examiner to 
evaluate the veteran's prostate, though the examiner reported 
that the prostate did feel somewhat enlarged.  

A March 2005 progress note reported that the veteran 
complained of trouble urinating, with a slow stream and 
burning, problems he had reported in the past.  A brief 
examination did not include a prostate examination, with no 
reason given.  

The veteran underwent a colonoscopy in January 2006.  The 
report of that procedure noted that internal hemorrhoid were 
to be examined, but did not report that any were found.  
Digital examination revealed that there were no external 
hemorrhoids present.  The examiner noted that there was 
minimal colonic diverticulosis, but that the colonoscopy was 
otherwise normal.  

The report of another urology follow-up in May 2006 reported 
that the veteran had had no trouble with voiding since his 
last examination a year previously.  He attributed that to 
his taking his prescribed medications.  The assessment was 
that the veteran's prostatitis had resolved.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's chronic prostatitis is evaluated utilizing the 
rating criteria found at Diagnostic Code 7527.  38 C.F.R. 
§ 4.115b.  Diagnostic Code 7527 calls for rating the prostate 
disability utilizing the criteria for either voiding 
dysfunction, or urinary tract infection, whichever is 
predominant.  

The criteria for rating voiding dysfunction require that the 
disability be rated as urine leakage, frequency or obstructed 
voiding.  38 C.F.R. § 4.115a (2006).  A 20 percent rating is 
for application when urine leakage requires the wearing of 
absorbent materials which must be changed less that two times 
per day.  A 40 percent rating is for application when the 
leakage requires the wearing of absorbent materials which 
must be changed two to four times per day.  A 60 percent 
rating, the highest available under urine leakage, is for 
application when there is a requirement for the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.

When there is urinary frequency, a 20 percent is warranted 
for a daytime voiding interval between one and tow hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted when there is a daytime voiding 
interval less than one hour or awakening to void five or more 
times per night.  Id.  When there is obstructed voiding, a 
rating greater than 20 percent is not warranted unless there 
is urinary retention requiring intermittent or continuous 
catheterization.  In such instances, a 30 percent rating is 
warranted.  Id.  

Here, the medical evidence shows that the veteran's 
prostatitis, which has been termed resolved under current 
medications, does not warrant an increased rating under the 
voiding dysfunction rating criteria.  There is no evidence 
that the veteran is required to wear any absorbent materials, 
let alone absorbent materials that must be changed two to 
four times per day, as would be required for award of a 
higher, 40 percent, rating under voiding dysfunction.  As for 
urinary frequency, which the veteran complained of in 
September 2001 and June 2003, no examiner has confirmed that 
the veteran's prostatitis was severe enough to cause the 
frequency complained of by the veteran.  Indeed, as noted 
above, the veteran's current disability has been described as 
resolved, apparently because the veteran has been symptom-
free on medication.  Given this current assessment, the Board 
finds no basis to conclude that a rating higher than 20 
percent is warranted based on voiding dysfunction.

Considering the urinary tract infection rating criteria, a 10 
percent rating is for application then where is long-term 
drug therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management.  A 30 percent 
rating, the highest available under urinary tract infection, 
is for application when there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  

Evaluating the veteran's prostatitis utilizing the urinary 
tract infection criteria, the Board finds no evidence of 
record showing that there is recurrent symptomatic infection 
requiring either drainage or any hospitalization, and/or 
requiring continuous intensive management, as would be 
required for award of a 30 percent rating.  The veteran is 
taking two medications to control his prostatitis, and his 
approximately annual follow-up treatment cannot credibly be 
said to constitute continuous intensive management.  

Turning to the claim for a compensable rating for the 
veteran's service-connected hemorrhoids, the Board notes that 
this disability is rated utilizing the rating criteria found 
at Diagnostic Code 7336.  38 C.F.R. § 4.114.  Under 
Diagnostic Code 7336, a non-compensable (zero percent) rating 
is for application when there is mild or moderate 
symptomatology.  A 10 percent rating is for application when 
hemorrhoids are large or thrombotic and irreducible, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is for application when there is 
persistent bleeding and with secondary anemia, or with 
fissures.  

Here, as was shown on the veteran's January 2006 colonoscopy, 
the veteran has no internal or external hemorrhoids.  
Moreover, examination of the veteran's treatment records from 
2001 onward reveals no complaints of or treatment for 
hemorrhoids.  Given the absence of any current evidence of 
either internal or external hemorrhoids, and given the 
absence of any evidence of current or recent complaints or 
treatment related hemorrhoids, the Board finds that a 
compensable rating is not warranted.  


ORDER

Entitlement to an increased rating for service-connected 
prostatitis, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased rating for service-connected 
hemorrhoids, currently rated as non-compensably (zero 
percent) disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


